Matter of Browder v New York State Off. of Children & Family Servs. (2019 NY Slip Op 06916)





Matter of Browder v New York State Off. of Children & Family Servs.


2019 NY Slip Op 06916


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, TROUTMAN, AND WINSLOW, JJ.


823 CA 18-01281

[*1]IN THE MATTER OF BRIAN BROWDER, PETITIONER-APPELLANT,
vNEW YORK STATE OFFICE OF CHILDREN AND FAMILY SERVICES, RESPONDENT-RESPONDENT. 


BRIAN BROWDER, PETITIONER-APPELLANT PRO SE.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered June 12, 2018 in a CPLR article 78 proceeding. The judgment, inter alia, dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court